        Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 1 of 12
                                                                                   ELECTRONICALLY FILED
                                                                                      Faulkner County Circuit Court
                                                                                       Crystal Taylor, Circuit Clerk
                                                                           2021-Apr-13 15:20:45
                                                                                  23CV-21-404
            IN   THE CIRCUIT COURT OF FAULKNER COUNTY, ftJ:"l.n..Jl'lc.'ll,i~;t--oo_o_1_:_12_Pa--=g'-e-s_              __,
                                         CIVIL DIVISION

DR. LENSEY SCOTT                                                                    PLAINTIFF

vs.                                    CASE NO.
                                                   ------
CONWAY REGIONAL MEDICAL
CENTER, INC.                                                                        DEFENDANT

                                           COMPLAINT

       COMES NOW the Plaintiff, Dr. Lensey Scott (hereinafter "Plaintiff' or "Dr. Scott"), by

and through counsel, Cox, Sterling, McClure & Vandiver, PLLC, and for his Complaint against

Defendant, Conway Regional Medical Center, Inc. (hereinafter the "Conway Regional"), hereby

states and alleges as follows:

                                         INTRODUCTION

       This is an action to redress discrimination based on race in violation of Title VII of the

Civil Rights Act of 1964, as amended (hereinafter "Title VII"), to redress discrimination in

violation of the Arkansas Civil Rights Act of 1993 (the "ACRA"), Ark. Code Ann. §16-123-101,

et seq., and to redress discrimination based on race in violation of 42 U.S.C. § 1981, to award full

back pay and benefits, front pay, liquidated, compensatory, and punitive damages, and all other

benefits of Dr. Scott's employment to which he would have been entitled had he not been the

victim of discrimination based on his race.

                           PARTIES, JURISDICTION, AND VENUE

       1.        Jurisdiction of this Court is invoked under both the Arkansas Civil Rights Act of

1993, Ark. Code Ann. §§ 16-123-101 et seq., and 42 U.S.C. § 1981.

       2.        Venue is proper in this Court.
         Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 2 of 12




        3.     Dr. Scott is a resident of Faulkner County, Arkansas and worked as an employee

for Conway Regional in Faulkner County, Arkansas.

        4.     Upon information and belief, and at all times relevant to this complaint, Conway

Regional, 1s an Arkansas limited liability company that does business in Faulkner County,

Arkansas.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

        5.     Under 42 U.S.C. § 1981, there is no requirement to exhaustion of administrative

remedies. Cheyney State College Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983).

        6.     Exhaustion of remedies not required under Arkansas Civil Rights Act ("ACRA")

because the statute does not provide that administrative procedures will be exclusive, and

according to the Supreme Court of the United States, "The most common application of the

exhaustion doctrine is in cases where the relevant statute provides that certain administrative

procedures shall be exclusive." McKart v. U.S., 395 U.S. 185, 193 (1969). The ACRA provides

that any party in violation of the Act will be liable in a circuit court for damages. Ark. Code Ann.

§ 16-123-105(a).

       7.      On or about January 5, 2021, Dr. Scott filed a Charge of Discrimination against

Conway Regional with the Little Rock Office of the Equal Employment Opportunity Commission

(the "EEOC"), Charge No. 493-2021-00533. A copy of the EEOC charge of discrimination has

been attached hereto as Exhibit "A" and is incorporated by reference herein.

       8.      By notice dated January 14, 2021, Dr. Scott was notified by the EEOC of his right

to file a civil action against the District. A copy of the right-to-sue letter has been attached hereto

as Exhibit "B" and is incorporated by reference herein.




                                                  2
        Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 3 of 12




        9.     This lawsuit has been timely filed within 90 days of Dr. Scott's receipt of the

EEOC's right-to-sue notice.

                           GENERAL FACTUAL ALLEGATIONS

        10.    Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if fully set forth herein word for word.

        11.    Plaintiff was employed as a cardiologist and his employer was Conway Regional.

        12.    Conway Regional at all times had control of the terms and conditions of Dr. Scott's

employment.

        13.    During his employment, Dr. Scott was subjected to continual harassment by his

superiors are Conway Regional.

        14.    The harassment existed in many forms. Dr. Scott was regularly not paid the full

amount for services rendered for work performed even though white physicians were consistently

paid the full amount for the same services. Dr. Scott submitted unbilled hospital charges, but

Conway Regional refused to reimburse Dr. Scott. Conway Regional always reimbursed white

physicians who submitted similar charges.

       15.     Matt Troup, the President and CEO of Conway Regional, repeatedly reported Dr.

Scott for bogus unprofessional behavior allegations in an attempt to humiliate Dr. Scott, to have

his licensing impacted, and to force him to resign.

       16.     Dr. Scott consistently complained that he was unable to be assigned cases in the

evening when white physicians regularly were assigned cases. Despite Dr. Scott's complaints,

Conway Regional still refused to allow him to provide services in the evening.

       17.     Dr. Scott was cursed and screamed at by a white Conway Regional employee

during one of the conversations regarding his inability to do cases, and when he complained about



                                                 3
         Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 4 of 12




this behavior, Conway Regional punished Dr. Scott for reporting the issue rather than disciplining

the egregious behavior done by the white employee. Conway Regional never punished its white

physicians when similar incidents occurred.

        18.     Dr. Scott complained about this behavior, and in retaliation for his complaint

Conway Regional falsely reported Dr. Scott for having behavioral issues and informed him that he

would have to have an evaluation done on his mental health in Kansas immediately. Conway

Regional informed Dr. Scott that he would lose his privileges at Conway Regional if he did not

comply. When Dr. Scott explained that he was uncomfortable travelling and leaving his family

during the racial unrest at the time and the pandemic, Conway Regional still required Dr. Scott to

travel to Kansas immediately.

        19.     One of the many false complaints regarding Dr. Scott involved an inappropriate

heart catheter. The EKG for the patient was reviewed by four cardiologists, all who agreed that a

procedure should not have been done. Conway Regional directed one of its cardiologists to

perform the operation in order to discredit Dr. Scott so that it could report him for failing to provide

care to a patient.

        20.     Dr. Scott was not the only minority physician who complained about the

discrimination he was facing. Dr. Deepali Nivas Tukaye made similar complaints and faced

retaliation as well.

        21.     Dr. Tukaye complained about white employees screaming and cursing at her, and

none of the white employees ever faced discipline for their actions.

        22.     Conway Regional ultimately informed Dr. Scott and Dr. Tukaye that it would not

be renewing their contracts to provide services. Conway Regional renewed the contracts of all

white cardiologists.



                                                   4
        Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 5 of 12




       23.     There were no African-Americans in management positions in Conway Regional

throughout Dr. Scott's employment.

       24.     Conway Regional never took steps to curb the behavior against Dr. Scott despite

his reporting of the unwanted harassment and overall hostile work environment. This caused Dr.

Scott to suffer mental distress.

       25.     None of this offensive and unwanted actions were directed to white employees at

Conway Regional.

       26.     Dr. Scott exhausted all possible remedies to try to improve his work situation. When

his efforts proved fruitless, and when Conway Regional informed Dr. Scott that it would not be

renewing his contract to provide services, Dr. Scott resigned to seek other employment.

       27.     Conway Regional engaged in policies and practices which willfully, intentionally,

and unlawfully discriminated against Dr. Scott on the basis of his race. These practices and policies

include, but are not limited to, tolerating the continual barrage racist actions toward Dr. Scott and

persistently refusing to take any action regarding that barrage.

       28.     Dr. Scott's constructive discharge was the result of a practice to ignore complaints

of harassment and offensive behavior and to protect white management employees from the

consequences of their improper and unwanted remarks and actions.

       29.     As a result of Conway Regional's conduct, Dr. Scott suffered damages.

                              CAUSE OF ACTION
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       30.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Complaint as if fully set forth herein word for word.

       31.     Dr. Scott was a dedicated and exemplary employee during his service at Conway

Regional.

                                                 5
         Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 6 of 12




       32.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       33.     Conway Regional was tolerant of the unwanted harassment in spite of the fact that

Conway Regional knew about the harassment and failed to take action.

       34.     This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

       35.     As a result of Conway Regional's failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotion distress, and physical pain.

       36.     Conway Regional failed to take any reasonable or necessary steps to eliminate

discrimination from its workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

       37.      Dr. Scott has incurred damages due to Conway Regional's actions.

                                   CAUSE OF ACTION
                               VIOLATION OF 42 U.S.C. § 1981

       38.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Complaint as if fully set forth herein word for word.

       39.     Dr. Scott was a dedicated and exemplary employee during his service at Conway

Regional.

       40.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       41.     Conway Regional was tolerant of the unwanted harassment in spite of the fact that

Conway Regional knew about the harassment and failed to take action.


                                                 6
        Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 7 of 12




        42.    This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

        43.    As a result of Conway Regional's failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotion distress, and physical pain.

        44.    Conway Regional failed to take any reasonable or necessary steps to eliminate

discrimination from its workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

       45.      Dr. Scott has incurred damages due to Conway Regional's actions.

                              CAUSE OF ACTION
              VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT OF 1993

       46.     Dr. Scott restates and incorporates herein by reference the preceding paragraphs

of his Complaint as if fully set forth herein word for word.

       47.     Dr. Scott was a dedicated and exemplary employee during his service at Conway

Regional.

       48.     Dr. Scott was subjected to unwanted and offensive harassment, about which he

complained, and about which nothing was done until the conditions of his employment became

so intolerable that he was forced to resign.

       49.     Conway Regional was tolerant of the unwanted harassment in spite of the fact that

Conway Regional knew about the harassment and failed to take action.

       50.     This harassing and discriminatory behavior was sufficiently severe and pervasive

to unreasonably interfere with Dr. Scott's physical health and work performance.

       51.     As a result of Conway Regional's failure to protect Dr. Scott from harassment and

discrimination, he suffered humiliation, emotion distress, and physical pain.




                                                 7
        Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 8 of 12




       52.     Conway Regional failed to take any reasonable or necessary steps to eliminate

discrimination from its workplace or to prevent it from occurring in the future and, as a result,

Dr. Scott was constructively discharged.

       53.      Dr. Scott has incurred damages due to Conway Regional's actions.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment against the Defendant for all just and proper relief

including:

               (A) Plaintiff seeks a jury trial on all issues so triable;

               (B) Plaintiff seeks compensatory damages including lost wages, past and future lost

                   income, physical pain, emotional distress, humiliation, and past and future

                   medical expenses. As to lost wages, Plaintiff seeks an order awarding Plaintiff

                   back pay, pre-judgment interest, fringe benefits, and any other appropriate relief

                   necessary to make Plaintiff whole and compensate HIM for the civil rights

                   violations described above;

               (C) Award Plaintiff front pay, fringe benefits, and other compensation; and

               (D)Award Plaintiff the costs of this action, including reasonable attorney's fees,

                   and such other legal and equitable relief as this Court deems just and proper.




                                                   8
Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 9 of 12




                           Respectfully Submitted,

                           By:    Isl Dylan Botteicher
                                  Dylan J. Botteicher (ABN 201710)
                                  Cox, STERLING, MCCLURE &
                                  VANDIVER,   PLLC
                                  8712 Counts Massie Rd.
                                  North Little Rock, AR 72113
                                  T: (501) 954-8073
                                  F: (501) 954-7856
                                  E: djbotteicher@csmfirm.com
                                  ATTORNEYFORTHEPLAINTIFF




                             9
               Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 10 of 12




                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                  CHARGE OF DISCRIMINATION
EEOC fonn 5A (7,12016)
                                                                                                                   II
                         Name {F,rst , M"ddl
                                        r e, l as t)·. lensey C. Scott

      Personal           Street Address: 1815 Centennial Club Drive
    Information                                                 AR
                         City: Conway                                                                             72034
                                                       State:                                         Zip Code:

                         Telephone Number: 850-284-9010                                                                 • Home      D Work    (a   Cell

Information about                                Conway Regional Medical Center
                         Organization Name:
 the company or
                                              2302 College Ave,
 organization you        Street Address:
       believe                    Conway                                                 AR                                         72034
   discrim Jnated        City:                                                  State:                                  Zip Code:
    against you.         Your job title or the title of the job for which you applied: Physician

 Why you believe
    you were             Race        IIil             Color          0                        Religion 0                   National Origin    •
  discriminated          Sex         •            Disability     •                            Age      D                Genetic Information   •
                                                 Retaliation         fEl                      Other     D
     against?

                         Date(s) Discrimination Took Place: Earliest Jul~ 2020                                      Latest Seetember 2020



                                 My employer treated me, an African American, differently than my white colleagues. J was
                                 terminated after I complained about this behavior.
What happened to
  you that you
  believe was
  discriminatory?




                         I understand this charge will be filed with both the EEOC and the State or local Agency, if any. twill advise
                         the agencies if I change my address or telephone number and r will cooperate fully with them in the
                         processing of my charge in accordance with their procedures.

                         I understand by signing below that I am firing a charge of employment discrimination with the EEOC. I
                         understand that the EEOC is required by law to give a copy of the charge, which includes my name, to the
   Signature and         organization named above. I also understand that the EEOC can only investigate charges of job
    VerlficatiC>n        discrimination based on race, color, religion, sex, national origin, disabillty, age, genetic information, or
                         based on retaliation for fr ling a charge of emp!oyment discrimination, helping in someone else's complaint
                         about Job discrimination, or complaining to the employer about job discrimination.

                         I d!!clare undz.ty of p e r j z the above is true and correct.
                         Signature:
                                       r
                                         //
                                                 __,,__ .,,.
                                                  A
                                                                           ,H
                                                                            V
                                                                                                                  Date:      ;/~J-/_
                                                ?I
                                                                           EXHIBIT A
                        Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 11 of 12


 EEOC F0<m 161 ( 11/20201                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Lensey Scott                                                                    From:    Little Rock Area Office
        1815 Centennial Club Drive                                                               820 Louisiana
        Conway, AR 72034                                                                         Suite 200
                                                                                                 Little Rock, AR 72201



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. l(a})
 EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                 Lynda F. Fier,
493-2021-00533                                   Enforcement Supervisor                                                (501) 324-5468
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      D           The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                  determination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                  makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      [[]         Other (briefly state)            No employee/employer relationship

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                     January 14, 2021
Enclosures(s)                                                                                                                (Date Issued)
                                                                  William A. Cash, Jr.,
                                                                  Area Office Director
cc:         CONWAY REGIONAL MEDICAL CENTER                                             Dylan Botteicher
            Attn: Richard Tyler                                                       COX, STERLING, MCCLURE & VANDIVER, PLLC
            2302 College Avenue                                                       8712 Counts Massie Road
            Conway, AR 72034                                                          North Little Rock, AR 72113




                                                                         EXHIBIT B
                 Case 4:21-cv-00670-BSM Document 2 Filed 07/27/21 Page 12 of 12

Enclosure with EEOC
Form 161 ( 11/2020)
                                               INFORMATION RELATED TO FILING SUIT
                                             UNDER THE LAWS ENFORCED BY THE EEOC

                                 (This information relates to filing suit in Federal or State court under Federal law.
                      If you   also plan to sue claiming violations of State law, please be aware that time limits and other
                               provisions of State law may be shorter or more limited than those described below.)


                                          Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                          the Genetic Information Nondiscrimination Act (GINA), or the Age
                                          Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                       Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                      --   Title VII, the   ADA   or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                               --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

                                                                    EXHIBIT B
